In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐1229 
SALEM FUAD ALJABRI, 
                                                   Plaintiff‐Appellant, 

                                   v. 

ERIC H. HOLDER, JR., et al. 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 11‐cv‐00793 — Charles R. Norgle, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 30, 2013 — DECIDED MARCH 11, 2014 
                 ____________________ 

   Before WOOD, Chief Judge, and BAUER and KANNE, Circuit 
Judges. 
    WOOD,  Chief  Judge.  Salem  Fuad  Aljabri  was  born  in  Jor‐
dan,  but  he  is  of  Palestinian  descent.  In  1997,  he  married  a 
U.S.  citizen;  the  marriage  enabled  him  to  become  a  lawful 
permanent  resident  in  2000.  In  February  2003,  after  three 
years had passed and he became eligible to be considered for 
naturalization under 8 U.S.C. § 1430, he filed an Application 
for  Naturalization  with  U.S.  Citizenship  and  Immigration 
2                                                       No. 12‐1229 

Services (USCIS), which is part of the Department of Home‐
land  Security  (DHS).  USCIS  conducted  a  naturalization  in‐
terview in July 2003 and then sat on Aljabri’s application for 
nearly nine years. 
    One  might  think  that  such  a  long  delay  would  have 
prompted Aljabri  to  follow up somehow. But  one would be 
wrong. Aljabri found his way into federal court under much 
worse circumstances, accused and then convicted in 2007 on 
multiple counts of wire fraud, 18 U.S.C. § 1343, money laun‐
dering,  18  U.S.C.  § 1957(a)(1)(A)(i),  and  structuring  (that  is, 
deceptively organizing transactions so as not to trigger a fi‐
nancial  institution’s  reporting  requirements),  31  U.S.C. 
§ 5324(a)(3).  On  appeal,  this  court  vacated  the  money‐
laundering  convictions  but  affirmed  the  wire  fraud  and 
structuring  convictions.  See  United  States  v.  Aljabri,  363  F. 
App’x  403  (7th  Cir.  2010).  On  remand,  Aljabri  was  resen‐
tenced  to  serve  84  months  in  prison.  See  United  States  v. 
Aljabri, 2013 WL 3975255 at *1 (N.D. Ill. July 30, 2013) (deny‐
ing postconviction relief under 28 U.S.C. § 2255). 
    Catching wind of his turn to crime, DHS issued a Notice 
to Appear to Aljabri in 2008, alleging that he was removable 
from the United States under 8 U.S.C. § 1227(a)(2)(A)(iii) for 
having  been  convicted  of  an  aggravated  felony—namely,  a 
crime  causing  a  loss  of  more  than  $10,000  to  victims.  See  8 
U.S.C.  § 1101(a)(43)(M).  (Aljabri  maintains  that  the  loss 
caused  by  his  crimes  was  not  sufficient  to  classify  them  as 
aggravated felonies, but that question is not relevant to this 
appeal.)  He  failed  to  appear  at  his  immigration  hearing  in 
Dallas on April 28, 2010, perhaps, as he says, because he had 
a  medical  appointment  that  prison  officials  refused  to  re‐
schedule,  or  maybe  because  he  refused  to  leave  his  cell,  as 
No. 12‐1229                                                          3 

the  government  contends.  Either  way,  he  was  ordered  re‐
moved in absentia by the Immigration Judge.  
    Seeing  the  writing  on  the  wall, Aljabri  filed  this  lawsuit 
pro se in the Northern District of Illinois on February 3, 2011, 
asking  the  district  court  either  to  naturalize  him  or  declare 
him a U.S. citizen based on the 2003 application for naturali‐
zation that was still languishing at USCIS. Either form of re‐
lief would have barred the government from removing him 
from  the  United  States.  The  district  court  held  on April  20, 
2011, however, that it lacked subject‐matter jurisdiction over 
Aljabri’s  action  under  8  U.S.C.  § 1252(a)(2)(B)(ii),  which  di‐
vests courts of jurisdiction to review any discretionary deci‐
sion  or  action  by  the  Attorney  General  or  the  Secretary  of 
Homeland  Security  under  “this  subchapter”  (except  for 
grants of asylum). The court dismissed the case “with preju‐
dice  for  lack  of  subject  matter  jurisdiction,”  and  on  January 
10,  2012,  it  denied  Aljabri’s  motion  to  alter  or  amend  its 
judgment. The appeal was docketed in this court on January 
30, 2012. 
    On  May  3,  2012,  USCIS  at  last  got  around  to  acting  on 
Aljabri’s naturalization application, which it denied on three 
grounds. First, it stated that it could not naturalize a person 
who was subject to a final order of removal. Second, it con‐
cluded  that  it  could  not  naturalize Aljabri  because  the  final 
order of removal meant that he was no longer a lawful per‐
manent resident, and only permanent residents can be natu‐
ralized. Finally, it noted that Aljabri had been convicted of an 
aggravated felony and thus could not demonstrate the good 
moral  character  necessary  for  naturalization.  In  the  mean‐
time, Aljabri  filed  a  motion  to  reopen  his  immigration  case; 
initially that motion was denied, but on March 29, 2013, the 
4                                                          No. 12‐1229 

Board  of  Immigration  Appeals  remanded  the  matter  to  the 
Dallas Immigration Court for a full opinion. Those proceed‐
ings  were  ongoing  as  of  the  time  we  heard  oral  argument, 
but their resolution does not affect the issues before us.  
    The  government  does  not  defend  the  district  court’s 
judgment  based  on  a  lack  of  subject‐matter  jurisdiction;  on 
appeal, it agrees with Aljabri that the district court’s jurisdic‐
tional  reasoning  was  erroneous.  Nevertheless,  we  are  re‐
quired  to  consider  subject‐matter  jurisdiction  as  the  first 
question in every case, see Illinois v. City of Chicago, 137 F.3d 
474, 478 (7th Cir. 1998), and we must dismiss this suit if such 
jurisdiction is lacking, see FED. R. CIV. P. 12(h)(3). It is our ob‐
ligation, therefore, to address the issue independently. 
   The  district  court  relied  on  8  U.S.C.  § 1252(a)(2)(B)(ii) 
when it dismissed Aljabri’s complaint. That statute provides 
that no court shall have jurisdiction to review: 
        any … decision or action of the Attorney Gen‐
        eral or the Secretary of Homeland Security the 
        authority for which is specified under this sub‐
        chapter  to  be  in  the  discretion  of  the Attorney 
        General or the Secretary of Homeland Security, 
        other  than  the  granting  of  relief  under  section 
        1158(a) [governing asylum] of this title. 
8  U.S.C.  1252(a)(2)(B)(ii).  There  are  two  problems  with  ap‐
plying  this  statute  to  Aljabri’s  case.  First,  it  applies  only  to 
statutes “under this subchapter.” Section 1252 is in subchap‐
ter II of chapter 12 in title 8, but the naturalization statute—8 
U.S.C. § 1427—is  in subchapter III of the same chapter. Sec‐
tion 1252 is therefore by its terms inapplicable to naturaliza‐
tion decisions. 
No. 12‐1229                                                           5 

   Second,  when  basing  its  holding  on  § 1252,  the  district 
court overlooked 8 U.S.C. § 1447(b), which provides: 
        If  there  is  a  failure  to  make  a  determination 
        under section 1446 of this title [governing nat‐
        uralization  applications]  before  the  end  of  the 
        120‐day period after the date on which the ex‐
        amination is conducted under such section, the 
        applicant  may  apply  to  the  United  States  dis‐
        trict court for the district in which the applicant 
        resides for a hearing on the matter. Such court 
        has jurisdiction over the matter and may either 
        determine  the  matter  or  remand  the  matter, 
        with appropriate instructions, to the Service to 
        determine the matter. 
8  U.S.C.  §  1447(b).  It  is  hard  to  find  any  ambiguity  in  this 
language:  it  expressly  gives  the  district  court  jurisdiction 
over  suits  like Aljabri’s.  He  certainly  waited  long  enough—
eight years after his examination, more than 22 times as long 
as the required 120‐day waiting period.  
    The district court’s slip with respect to section 1447(b) is 
understandable, because Aljabri’s complaint makes no refer‐
ence to it. His silence, however, has no jurisdictional signifi‐
cance.  Furthermore,  as  a  pro  se  litigant  Aljabri  is  held  to  a 
“less  stringent  standard”  in  crafting  pleadings.  Haines  v. 
Kerner, 404 U.S. 519, 520 (1972). As we have noted before, sua 
sponte  dismissals  of  complaints  without  an  opportunity  to 
respond “are hazardous … unless the defect is clearly incur‐
able.” Frey v. EPA, 270 F.3d 1129, 1132 (7th Cir. 2001) (internal 
quotation  marks  omitted).  Rather  than  suffer  immediate 
dismissal, Aljabri should have been given leave to amend in 
6                                                          No. 12‐1229 

order  correct  his  complaint  by  stating  the  correct  basis  for 
jurisdiction. 
   Nor is 8 U.S.C. § 1429 an obstacle to jurisdiction. Section 
1429 provides in relevant part: 
        [N]o person shall be naturalized against whom 
        there is outstanding a final finding of deporta‐
        bility  pursuant  to  a  warrant  of  arrest  issued 
        under  the  provisions  of  this  chapter  or  any 
        other Act; and no application for naturalization 
        shall be considered  by the Attorney  General if 
        there is pending against the applicant a remov‐
        al  proceeding  pursuant  to  a  warrant  of  arrest 
        issued  under  the  provisions  of  this  chapter  or 
        any other Act. 
8  U.S.C.  § 1429.  Though  this  statute  would  prevent  a  court 
from  approving  a  naturalization  application  after  removal 
proceedings  have  begun  or  a  final  finding  of  deportability 
has  been  made,  it  affects  only  relief.  It  is  not  jurisdictional. 
Klene v. Napolitano, 697 F.3d 666, 668 (7th Cir. 2012). Thus, for 
example, a court could stay a suit to await the outcome of a 
removal  proceeding  without  straying  beyond  its  prescribed 
jurisdiction. Id. 
    The  government  agrees  that  the  district  court  had  sub‐
ject‐matter  jurisdiction  under  § 1447(b),  but  it  offers  a  new 
reason why jurisdiction is defective. It argues that the case is 
moot because USCIS acted on Aljabri’s naturalization appli‐
cation  on  May  3,  2012  (by  which  time  the  case  was  before 
this court), thereby giving him all of the relief that he could 
hope  to  receive:  an  answer  on  his  application. Accordingly, 
says  the  government,  there  is  no  “case  or  controversy”  for 
No. 12‐1229                                                             7 

the district court to adjudicate and nothing to send back for 
more consideration. 
    The Constitution limits our jurisdiction to live cases and 
controversies. See U.S. CONST. art. III, § 2. A case is moot, and 
thus  falls  outside  of  the  judicial  power  conferred  in  Arti‐
cle III, if the outcome will no longer settle an active dispute 
about  the  parties’  legal  rights.  See  Already,  LLC  v.  Nike,  Inc., 
133 S. Ct. 721, 726 (2013). We are required to dismiss a case 
that has become moot at any stage in the litigation. Stotts v. 
Cmty. Unit Sch. Dist. No. 1, 230 F.3d 989, 991 (7th Cir. 2000). 
    Key to the government’s mootness argument is the ques‐
tion whether USCIS retained jurisdiction to consider Aljabri’s 
naturalization application while the matter was in the courts. 
USCIS  itself  obviously  thought  that  it  did,  or  it  would  not 
have issued its order on May 12, 2012. But its opinion cannot 
be  conclusive.  To  find  an  answer  we  must  turn  back  to 
§ 1447(b), which states that after the agency has slept on an 
application for the 120‐day period and an applicant files suit, 
the  court  “may  either  determine  the  matter  or  remand  the 
matter,  with  appropriate  instructions,  to  the  Service  to  de‐
termine  the  matter.”  For  the  government  to  be  correct,  the 
statute’s effect must be to give the courts and USCIS concur‐
rent jurisdiction over a naturalization application after a suit 
has been filed, rather than to divest the agency of jurisdiction 
once an applicant has brought her plight to court. 
    Our sister circuits who have addressed the issue have all 
rejected the government’s position. See Bustamante v. Napoli‐
tano,  582  F.3d  403,  406  (2d  Cir.  2009);  Etape  v.  Chertoff,  497 
F.3d  379,  383  (4th  Cir.  2007);  United  States  v.  Hovsepian,  359 
F.3d 1144, 1164 (9th Cir. 2004) (en banc). We add our voice to 
the  chorus.  Like  those  circuits,  we  start  with  the  plain  lan‐
8                                                          No. 12‐1229 

guage of § 1447(b), and as they did, we find it incompatible 
with a system of concurrent jurisdiction. See, e.g., Bustaman‐
te,  582  F.3d  at  406–07.  Congress  gave  the  district  courts  the 
power to “determine the matter” once a naturalization peti‐
tion is properly in front of it; it would be illogical to read this 
unqualified  grant  of  power  to  contain  an  unwritten  “if …,” 
or to give USCIS the prerogative to nullify the court’s statu‐
tory  power.  See  Id.  at  406;  Etape,  497  F.3d  at  383;  Hovsepian, 
359 F.3d at 1160. Similarly, it would render meaningless the 
district  court’s  power  to  “remand  the  matter”  if  the  agency 
could act even without a remand. The meaning of “remand” 
is “sending something (such as a case, claim, or person) back 
for  further  action.”  BLACK’S  LAW  DICTIONARY  1406  (9th  ed. 
2009) (emphasis added); see also Bustamante, 582 F.3d at 406–
07.  
     The  government  attempts  to  craft  an  analogy  between 
the scenario here and an appeal of a non‐final district court 
order under an authorized ground of interlocutory appellate 
review, e.g., 28 U.S.C. § 1292, FED.  R.  CIV.  P. 23(f), or the col‐
lateral order doctrine. In that situation, the district court re‐
tains  jurisdiction  over  the  case  during  the  pendency  of  the 
appeal. See 28 U.S.C. § 1292(b); United States v. City of Chica‐
go,  534  F.2d  708,  711  (7th  Cir.  1976).  But  the  district  court’s 
jurisdiction  in  those  cases  is  not  really  “concurrent”  with 
that of the court of appeals, in the sense of covering the same 
issues.  The  retained  jurisdiction  allows  the  district  court  to 
proceed with other aspects of the case; it does not mean that 
the district court can continue to modify the same order that 
is  up on  interlocutory appeal. The  latter situation would  be 
at best wasteful of resources and at worst chaotic. 
No. 12‐1229                                                             9 

     The  government  also  directs  our  attention  to  some  stat‐
utes  in  which  Congress  explicitly  provided  for  “exclusive” 
district  court  jurisdiction  over  actions  previously  under 
agency  jurisdiction.  It  sees  these  as  similar  to  the  immigra‐
tion  statutes  now  before  us.  But  the  statutes  cited  by  the 
government all provide for judicial review of administrative‐
ly final orders. Section 1447(b), in contrast, comes into effect 
when the agency fails to act and allows another entity to step 
in  to  fill  the  void.  See  15  U.S.C.  § 78y(a)(3)  (review  of  final 
SEC  orders);  7  U.S.C.  § 27d(c)(3)  (review  of  agency  rules 
purporting to regulate hybrid instruments by the Commodi‐
ty Futures Trading Commission); 7 U.S.C. § 136n(b) (review 
of orders refusing to cancel or suspend registration of pesti‐
cides  by  the  Department  of  Agriculture).  Indeed,  in  two  of 
the three statutes cited by the government, the explicit refer‐
ence  to  exclusive  jurisdiction  was  necessary  to  distinguish 
between situations in  which the courts have exclusive juris‐
diction and those in which they have concurrent jurisdiction, 
because  both  types  of  jurisdiction  are  provided  by  the  stat‐
ute. See 15 U.S.C. § 78y(a)(3) (“[O]n the filing of the petition, 
the  court  has  jurisdiction,  which  becomes  exclusive  on  the 
filing  of  the  record.”);  7  U.S.C.  § 27d(c)(3)  (“On  the  date  of 
the  filing  of  a  petition  …  the  court  shall  have  jurisdiction, 
which shall become exclusive on the filing of [other] materi‐
als … .”). These differences deprive the statutes on which the 
government  relies  of  any  value  as  guides  for  interpreting 
§ 1447(b). 
   Finally,  the  government  urges  that  we  should  not  strip 
agencies of their power to act unless Congress explicitly in‐
tended  such  a  consequence.  It  bases  this  argument  on  the 
Supreme  Court’s  opinion  in  Brock  v.  Pierce  County,  476  U.S. 
253 (1960). In that case, the Court held that a statute provid‐
10                                                        No. 12‐1229 

ing that the Secretary of Labor “shall” determine the truth of 
an allegation of misuse of funds within 120 days did not di‐
vest the agency of jurisdiction to recover misspent funds af‐
ter  the  expiration  of  the  120‐day  period.  Id.  at  266.  But  the 
government’s reliance on Brock is odd, to say the least. Both 
that  case  and  the  government’s  argument  here  depend  on 
the absence of a statutory consequence for the agency’s fail‐
ure to act. See id. at 259 (“[W]hile § 106(b) speaks in manda‐
tory  language,  it  nowhere  specifies  the  consequences  of  a 
failure to make a final determination within 120 days.”). Sec‐
tion  1447(b),  however,  does  spell  out  the  consequence  of 
USCIS’s failure to act: it authorizes the applicant to bring her 
naturalization application to district court after the specified 
time has elapsed. Brock also noted that the statute it was con‐
struing could not be read to “convey rights” on the accused 
party, id. at 264, whereas § 1447(b) explicitly gives a naturali‐
zation  applicant  the  right  to  seek  a  resolution  from  the  dis‐
trict court. Combined with the statutory language empower‐
ing  the  district  court  to  choose  between  determining  the 
matter and remanding to the agency, Brock seems more help‐
ful to Aljabri’s argument than the government’s. 
   We hold, as our fellow circuits have before us, that when 
an  applicant  for  naturalization  has  properly  invoked 
§ 1447(b)  and  brought  an  application  to  the  district  court, 
that  court  has  exclusive  jurisdiction  over  the  naturalization 
application  unless  and  until  the  matter  is  remanded  to  the 
agency.  Therefore  USCIS  had  no  jurisdiction  to  act  on 
Aljabri’s  naturalization  application,  and  his  lawsuit  is  not 
moot. We express no opinion about what should happen to 
Aljabri’s  application  on  remand;  the  district  court  is  fully 
competent  to  sort  that  out  and  has  at  its  disposal  the  full 
range of options given by § 1447(b).  
No. 12‐1229                                                  11 

   We  REVERSE  the  judgment  of  the  district  court  and 
REMAND  for  further  proceedings  consistent  with  this  opin‐
ion.